
	

114 HR 4485 IH: Fairness in Public Housing Act of 2016
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4485
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Mr. Roe of Tennessee introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To ensure that public housing dwelling units are occupied by low-income families, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Fairness in Public Housing Act of 2016. 2.Termination of tenancy of over-income families residing in public housing (a)In generalSubsection (a) of section 16 of the United States Housing Act of 1937 (42 U.S.C. 1437n(a)) is amended by adding at the end the following new paragraph:
				
					(5)Termination of tenancy of over-income families residing in public housing
 (A)IneligibilityExcept as provided in subparagraph (C), a public housing agency shall terminate the tenancy of any family residing in a dwelling unit in public housing administered by such agency that is determined, pursuant to an income review conducted in accordance with the second sentence of section 3(a)(1) (42 U.S.C. 1437a(a)(1)), to have an income at the time of such determination exceeding 125 percent of the area median income, unless, as of the time of such termination, there are no families registered on the waiting list for admission to public housing administered by the agency and no families applying for occupancy in public housing administered by the agency.
 (B)Notice and timingUpon an income determination described in subparagraph (A) for a family, the public housing agency shall provide the family with notice of termination of the tenancy of family. Such termination, if required pursuant to subparagraph (A), shall take place upon the expiration of the 90-day period beginning upon the income determination involved.
 (C)Treatment of certain over-income tenantsSubparagraph (A) shall not apply to a family occupying a dwelling unit in public housing pursuant to paragraph (5) of section 3(a) (42 U.S.C. 1437a(a)(5)).
						.
 (b)RegulationsNot later than the expiration of the 90-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue such regulations as may be necessary to implement the amendment made by subsection (a).
			
